 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GARY RAY BETTENCOURT,                             Case No. 1:16-cv-00150-DAD-BAM (PC)
12                       Plaintiff,                     ORDER DENYING DEFENDANTS’
                                                        MOTION TO COMPEL WITHOUT
13           v.                                         PREJUDICE
14    PARKER, et al.,                                   (ECF No. 71)
15                       Defendants.                    ORDER DIRECTING DEFENDANTS TO
                                                        REFILE MOTION TO COMPEL IN
16                                                      COMPLIANCE WITH LOCAL RULE 141
17                                                      SEVEN (7) DAY DEADLINE
18

19          Plaintiff Gary Ray Bettencourt (“Plaintiff”) is a state prisoner proceeding pro se and in

20   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

21   Plaintiff’s claims of deliberate indifference in violation of the Eighth Amendment against

22   Defendant Crooks for pulling two teeth that did not need to be pulled, and against Defendants

23   Parker and Guzman for filing down six healthy teeth with a dental tool used for drilling cavities.

24          On May 28, 2021, Defendants filed a Motion to Compel Plaintiff to Respond to

25   Defendants’ Discovery Responses. (ECF No. 71.) Defendants also submitted a Notice of

26   Request to Seal Documents pursuant to Local Rule 141, specifically, Defendants request that the

27   Court seal certain redacted dental records of Plaintiff that were filed in support of the motion to

28   compel. (ECF No. 72.) Though Defendants have separately submitted the medical records at
                                                        1
 1   issue to the Court for review, the records are also attached to Defendants’ motion to compel,

 2   which was electronically filed on the public docket.

 3          Pursuant to Local Rule 141, a party seeking to seal documents shall submit a “Notice of

 4   Request to Seal Documents,” a “Request to Seal Documents,” a proposed order, and all

 5   documents covered by the Request. L.R. 141(b). While the “Notice of Request to Seal

 6   Documents” shall be filed electronically, the “Request to Seal Documents,” the proposed order,

 7   and all documents covered by the Request shall be either emailed to the appropriate Judge or

 8   Magistrate Judge’s proposed orders e-mail box or submitted on paper to the Clerk. “In either

 9   case, the Request, proposed order, and submitted documents shall not be filed at this time.” (Id.

10   (emphasis added).)

11          Although the Court has not yet reviewed Defendants’ Request to Seal, in an abundance of

12   caution the Court has sealed Defendants’ Motion to Compel to prevent public access to the

13   medical records in question. The motion is denied without prejudice, and Defendants are

14   instructed to refile the Motion to Compel in compliance with Local Rule 141. Specifically,

15   Defendants shall not file on the public docket any of the documents or pages they wish to be

16   sealed. Defendants are not required to resubmit the documents to be sealed to chambers unless

17   they are changing their request to seal.

18          Accordingly, IT IS HEREBY ORDERED as follows:

19      1. Defendants’ Motion to Compel, (ECF No. 71), is DENIED, without prejudice; and

20      2. Within seven (7) days from the date of service of this order, Defendants shall refile the
21          Motion to Compel in compliance with Local Rule 141.

22
     IT IS SO ORDERED.
23

24      Dated:     June 1, 2021                              /s/ Barbara   A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                      2
